Order unanimously affirmed without costs. Memorandum: Defendant failed to establish that the parties agreed to arbitrate their dispute, and thus Supreme Court did not err in dismissing the fourth affirmative defense asserting that the parties must arbitrate their dispute. That affirmative defense was based on an arbitration agreement that had expired before the dispute arose, and defendant failed to establish that the parties had agreed to extend that arbitration agreement (see, Matter of Waldron [Goddess], 61 NY2d 181, 185-186; see also, Matter of Express Indus. & Term. Corp. v New York State Dept. of Transp., 93 NY2d 584, 589, rearg denied 93 NY2d 1042). *947(Appeal from Order of Supreme Court, Erie County, Mintz, J. — Dismiss Pleading.) Present — Wisner, J. P., Hurlbutt, Scudder and Kehoe, JJ.